DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/19/2022 Amendments/Arguments, which directly amended specification; amended claims 1-3, 5, 8-9, 12, ; and traversed the rejections of the claims of the 06/08/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recite method, system, and computer product for acquiring a fast and precise positioning that is accomplished through a series of mathematical relationships, calculations, formulas, and/or equations performed by a generic computer that are well-understood, routine, and conventional activities.  This judicial exception is not integrated into a practical application because the steps as claimed encompass a user manually calculating and solving through mathematical relationships and mathematical calculations/equations for acquiring a fast and precise positioning; and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, it does not integrate the abstract idea into a practical application.

Step 1 – Statutory Category
Claims 1, 5, and 12 recite method, system, computer product that require a series of steps for acquiring a fast and precise positioning.

Step 2A, Prong One – Recitation of Judicial Exception
Claim 1 and similarly claims 5 and 12 recite the steps of: 
a step 3 of correcting errors received in the positioning process according to the acquired navigation telegrams by model correction and parameter estimation;
a step 4 of normalizing by taking a type of satellite navigation system as reference to obtain unified linear observation equations, and calculating observation values of positioning and velocity measurement parameters;
a step 5 of obtaining estimated values of positioning and velocity measurement parameters at the current epoch through a state equation according to the calculated observation values of positioning and velocity measurement parameters and estimated values of positioning and velocity measurement parameters at the previous epoch; and
a step 6 of generating and saving positioning and velocity measurement results at the current epoch according to the estimated values of positioning and velocity measurement parameters at the current epoch and returning to the step 1.

Claims 2-4 and 6-9 further recite further steps of utilizing observation equations for calculating/determining result(s) and recite additional elements that are not sufficient to amount to significantly more than the judicial exception.  Thus, claims 1-9 and 12 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations/equations that can be performed by a user manually for solving each of the values that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-9 and 12 recite the abstract idea.

Step 2A, Prong Two – Practical Application
The only additional elements of claim 1 and similarly claims 5 and 12 are the steps of:
a step 1 of acquiring observation data of navigation satellites and Low Earth Orbit (LEO) augmentation satellites at a current epoch and preprocessing the observation data;
a step 2 of respectively acquiring navigation telegrams of the navigation satellites and the LEO augmentation satellites, and obtaining precise orbit and clock bias of the navigation satellites and precise orbit and clock bias of the LEO augmentation satellites according to the acquired navigation telegrams of the LEO augmentation satellites;
These acquiring limitations, at a high-level of generality, merely recite data gatherings steps by receiving certain signal/data to be analyzed.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.

Step 2B – Inventive Concept
As stated above, claims 1-9 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than data gathering steps that collect necessary data for the equation(s) and requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  Merely adding insignificant extra-solution activity to the judicial exception does not provide an inventive concept.  Therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-9 and 12 are allowed over prior art.  However, 35 USC 112(b) and 101 rejections must be overcome.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
It is noted that Applicant did not present any argument to overcome the 35 USC 101 rejection.  Applicant only stated that the amendments would overcome the 35 USC 101 rejection.  However, this is not persuasive because the amendments of “implemented by a user receiver” of claim 1 and similar in claim 12; “arranged in a user receiver” of claim 5; and “by model correction and parameter estimation” of claims 1, 5, and 12 do not preclude that it encompasses a user manually calculating and solving through mathematical relationships and mathematical calculations/equations for acquiring a fast and precise positioning as stated.  Further, the cited method, system, and computer product can be accomplished through a series of mathematical relationships, calculations, formulas, and/or equations performed by a generic computer that are well-understood, routine, and conventional activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed invention does not integrate the abstract idea into a practical application; therefore, the claims are patent ineligible under 35 USC 101.  Thus, the 35 USC 101 rejection is still proper and sustained.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,515,670 discloses a system and method for refining a position estimate of a low earth orbiting (LEO) satellite.  In a method for refining a position estimate of a LEO satellite a first position estimate of a LEO satellite is obtained with a GNSS receiver on-board the LEO satellite.  The first position estimate is communicated to a Virtual Reference Station (VRS) processor.  VRS corrections are received at the LEO satellite, the VRS corrections having been calculated for the first position estimate by the VRS processor.  The VRS corrections are processed on-board the LEO satellite such that a VRS corrected LEO satellite position estimate of the LEO satellite is generated for the first position estimate.
US 8,630,796 discloses a geographic tracking system with minimal power and size required at the mobile terminal collects observation data at the mobile terminal, forwards the data to a processor, which calculates the position.  The mobile terminal needs only to gather a few milliseconds of observation data, and to relay this observation data to the processor.  The range from the satellite (or other airborne transponder) to the terminal is determined using the known positions of an interrogating transmitter and a satellite, and a known terminal delay between the received signal and the transmission of the return signal, and the round trip time.  An arc of locations is determined by computing an intersection of a sphere centered at the satellite having a radius given by the calculated range with a model of the Earth's surface.  The candidate points are considered and refined using code phase measurements from a set of GPS satellites.  The candidate point having the lowest residuals or expected to measured code phases is chosen as the location of the mobile terminal.  The measurements can be refined to account for various sources of error including measurement bias, relative motion and timing errors.
US 6,560,536 discloses a geographic tracking system with minimal power and size required at the mobile terminal collects observation data at the mobile terminal, forwards the data to a processor, which calculates the position.  The mobile terminal needs only to gather a few milliseconds of observation data, and to relay this observation data to the processor.  The range from the satellite (or other airborne transponder) to the terminal is determined using the known positions of an interrogating transmitter and a satellite, and a known terminal delay between the received signal and the transmission of the return signal, and the round trip time.  An arc of locations is determined by computing an intersection of a sphere centered at the satellite having a radius given by the calculated range with a model of the Earth's surface.  Alternatively, candidate locations that are consistent with the carrier signal received from GPS satellites can be used.  In either case, the candidate points are considered and refined using code phase measurements from a set of GPS satellites.  The candidate point having the lowest residuals or expected to measured code phases is chosen as the location of the mobile terminal.  The measurements can be refined to account for various sources of error including measurement bias, relative motion and timing errors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646